                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                        No. 5:19-CV-334-FL


 KIMBERLY A. SIMMONS,                           )
                                                )
                          Plaintiff,            )
                                                )
                    v.                          )                    ORDER
                                                )
 ANDREW SAUL, Commissioner of Social            )
 Security,                                      )
                                                )
                         Defendant.             )



       This matter comes before the court on the parties’ cross-motions for judgment on the

pleadings. (DE 16, 18). Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), United States Magistrate Judge Robert B. Jones, Jr., issued a memorandum and

recommendation (“M&R”) (DE 20), wherein it is recommended that the court deny plaintiff’s

motion, grant defendant’s motion, and affirm the final decision by defendant. Plaintiff timely

objected to the M&R. In this posture, the issues raised are ripe for ruling. For the reasons that

follow, plaintiff’s motion for judgment on the pleadings is denied, and defendant’s motion for

judgment on the pleadings is granted.

                                         BACKGROUND

       On October 26, 2015, plaintiff filed an application for supplemental security income,

alleging disability beginning August 17, 2005. The application was denied initially and upon

reconsideration. A hearing was held on September 18, 2018, before an administrative law judge

(“ALJ”) who determined that plaintiff was not disabled in decision dated October 1, 2018. On




          Case 5:19-cv-00334-FL Document 23 Filed 05/15/20 Page 1 of 7
June 10, 2019, the appeals council denied plaintiff’s request for review, making defendant’s

decision final with respect to plaintiff’s claims. Plaintiff commenced the instant action on August

5, 2019, seeking judicial review of defendant’s decision.

                                         DISCUSSION

A.     Standard of Review

       The court has jurisdiction under 42 U.S.C. § 405(g) to review defendant’s final decision

denying benefits. The court must uphold the factual findings of the ALJ “if they are supported by

substantial evidence and were reached through application of the correct legal standard.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996). “Substantial evidence” means “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (citations omitted). The standard is met by “more than a mere scintilla

of evidence . . . but less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). In reviewing for substantial evidence, the court is not to “re-weigh conflicting evidence,

make credibility determinations, or substitute [its] judgment” for defendant’s. Craig, 76 F.3d at

589.

       “A necessary predicate to engaging in substantial evidence review . . . is a record of the

basis for the ALJ’s ruling, which should include a discussion of which evidence the ALJ found

credible and why, and specific application of the pertinent legal requirements to the record

evidence.” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir.2013). An ALJ’s decision must

“‘include a narrative discussion describing how the evidence supports each conclusion,’ ” Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th




                                                2




          Case 5:19-cv-00334-FL Document 23 Filed 05/15/20 Page 2 of 7
Cir. 2015)), and an ALJ “must build an accurate and logical bridge from the evidence to his

conclusion.” Id. (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       To assist in its review of defendant’s denial of benefits, the court may “designate a

magistrate judge to conduct hearings . . . and to submit . . . proposed findings of fact and

recommendations for the disposition [of the motions for judgment on the pleadings].” See 28

U.S.C. § 636(b)(1)(B).      The parties may object to the magistrate judge’s findings and

recommendations, and the court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” Id. §

636(b)(1). The court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendation.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Absent a

specific and timely filed objection, the court reviews only for “clear error,” and need not give any

explanation for adopting the M&R. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). Upon careful review of

the record, “the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The ALJ’s determination of eligibility for Social Security benefits involves a five-step

sequential evaluation process, which asks whether:

               (1) the claimant is engaged in substantial gainful activity; (2) the
               claimant has a medical impairment (or combination of impairments)
               that are severe; (3) the claimant’s medial impairment meets or
               exceeds the severity of one of the [listed] impairments; (4) the
               claimant can perform [his or her] past relevant work; and (5) the
               claimant can perform other specified types of work.



                                                 3




           Case 5:19-cv-00334-FL Document 23 Filed 05/15/20 Page 3 of 7
Johnson v. Barnhart, 434 F.3d 650, 654 n.1 (4th Cir. 2005) (citing 20 C.F.R. § 404.1520). The

burden of proof is on the social security claimant during the first four steps of the inquiry, but

shifts to defendant at the fifth step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995).

       In the instant matter, the ALJ performed the sequential evaluation. At step one, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the application date. At

step two, the ALJ found that plaintiff had the following severe impairments: lumbar degenerative

disk disease; left knee osteoarthritis; obesity; hypertension; migraine headaches; an anxiety

disorder; and post-traumatic stress disorder. However, at step three, the ALJ determined that these

impairments were not severe enough to meet or, either individually or in combination, medically

equal one of the listed impairments in the regulations.

       Before proceeding to step four, the ALJ determined that during the relevant time period

plaintiff had the residual functional capacity (“RFC”) to perform medium work, subject to the

following limitations:

       [T]he claimant can only lift and/or carry 30 pounds occasionally and 15 pounds
       frequently. The claimant can sit for a total of four to six hours in an eight-hour
       workday. The claimant can stand for a total of four hours in an eight-hour workday
       and walk for a total of two hours in an eight-hour workday. The claimant requires
       the option to alternate between sitting and standing at one-hour intervals. The
       claimant can frequently operate foot controls bilaterally. The claimant can
       frequently operate hand controls bilaterally. The claimant can occasionally climb
       ramps and stairs; never climb ladders, ropes, or scaffolds; occasionally balance,
       stoop, kneel, and crouch; and never crawl. The claimant can have no exposure to
       unprotected heights. The claimant can have occasional exposure to moving
       mechanical parts. The claimant can never operate a motor vehicle in the scope of
       employment. The claimant can have occasional exposure to extreme cold. The
       claimant is limited to performing simple, routine, repetitive tasks. The claimant is
       limited to simple work-related decisions. The claimant can have occasional
       interaction with supervisors and the public. The claimant can have frequent
       interaction with coworkers.

(Tr. 18). At step four, the ALJ concluded plaintiff is unable to perform any past relevant work.

At step five, the ALJ found that there are jobs that exist in significant numbers in the national


                                                 4

           Case 5:19-cv-00334-FL Document 23 Filed 05/15/20 Page 4 of 7
economy that plaintiff can perform. Thus, the ALJ concluded that plaintiff was not disabled under

the terms of the Social Security Act.

B.     Analysis

       Plaintiff argues that remand is required because the ALJ did not provide an explanation for

and resolve an allegedly apparent conflict between the vocational expert’s (VE) testimony at

hearing and the Dictionary of Occupational Titles (DOT). In particular, plaintiff claims there is

an apparent conflict between plaintiff’s RFC limitations to “simple, routine, repetitive tasks” or

“simple work-related decisions,” and the DOT’s definition of Level 2 reasoning required for jobs

cited by the VE, of x-ray inspector, garment sorter, and folder. (Tr. 18, 24, 52).

       The magistrate judge thoroughly and cogently addressed this argument in the M&R,

determining that no explanation and resolution was required because there was no conflict between

the VE testimony and DOT in accordance with authority in this circuit. (M&R (DE 20) at 5-8).

Upon de novo review, the court adopts the analysis of the M&R. The court writes separately to

address arguments raised in plaintiff’s objections.

       To assess whether an apparent conflict exists, the court looks to whether “there is

inconsistency between [plaintiff’s] residual functional capacity (as determined by the

administrative law judge) and Level 2’s notions of ‘detailed but uninvolved instructions’ and tasks

with ‘a few variables.’” Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019) (quoting DOT, App.

C, 1991 WL 688702).       In Lawrence, undertaking this assessment, the United States Court of

Appeals for the Fourth Circuit determined that there was no inconsistency between an RFC

limitation of “simple, routine repetitive tasks of unskilled work” and DOT Level 2’s requirements

of “‘detailed but uninvolved instructions’ and tasks with ‘a few variables.’” Id.




                                                 5

           Case 5:19-cv-00334-FL Document 23 Filed 05/15/20 Page 5 of 7
       Lawrence is controlling here, because plaintiff also had an RFC limitation to simple,

routine, and repetitive tasks. (See Tr. 18). Based on Lawrence, this limitation does not conflict

with DOT Level 2. See 941 F.3d at 143. The only question remains is whether the additional RFC

limitation to “simple work-related decisions” is inconsistent with DOT Level 2. (Tr. 18). While

Lawrence does not address this exact RFC limitation, its reasoning applies equally to both “simple,

routine, and repetitive tasks” and “simple work-related decisions.” (Tr. 18). As an initial matter,

Lawrence makes clear that the adjective “simple” is consistent with “detailed but uninvolved,”

because detail is “less correlated with complexity than with length.” 941 F.3d at 143. In the same

manner that both “‘simple’ and ‘uninvolved’ instructions . . . both connote instructions that ‘are

not complicated or intricate,’” id. it also follows that a “simple . . . decision[]” used in the RFC

here, (Tr. 18), is a decision that is “not complicated or intricate.” 941 F.3d at 143.

       Plaintiff argues that the court should remand on the basis of two district court cases from

another circuit finding an apparent conflict. These cases, however, are contrary to the holding in

Lawrence, and they are not binding authority in any event. For example, in Alvarado v. Colvin,

147 F. Supp. 3d 297, 307 (E.D. Pa. 2015), the court held: “There is a conflict between the

vocational expert’s testimony that a restriction to routine, repetitive tasks, would preclude plaintiff

from being able to carry out detailed instructions, and the vocational expert's testimony that

plaintiff could perform reasoning level 2 jobs, that require the ability to carry out detailed

instructions.” Id. (emphasis added). Likewise, in Upshur v. Colvin, 200 F. Supp. 3d 503, 511

(E.D. Pa. 2016), the court remanded on the basis of the claimant’s argument “that according to the

DOT the positions [relied upon by the ALJ] require greater reasoning skills than those imposed by

the ALJ’s limitation of jobs with simple, routine, repetitive tasks.” Id. (emphasis added). In

Lawrence, by contrast, the court determined that there was no inconsistency between an RFC



                                                  6

           Case 5:19-cv-00334-FL Document 23 Filed 05/15/20 Page 6 of 7
limitation of “simple, routine repetitive tasks” and DOT Level 2’s requirements of “detailed but

uninvolved instructions” 941 F.3d at 143. Accordingly, Alvaredo and Upshur are inapposite.

       In sum, there is no apparent conflict, under the law of this circuit, between plaintiff’s RFC

limitations to “simple, routine, repetitive tasks” or “simple work-related decisions,” and the DOT’s

definition of Level 2 reasoning required for jobs cited by the VE, of x-ray inspector, garment sorter,

and folder. (Tr. 18, 24, 52). Therefore, plaintiff fails to demonstrate a basis for remand.

                                          CONCLUSION

       Based on the foregoing, and upon de novo review of the record, the court adopts the M&R.

Plaintiff’s motion for judgment on the pleadings (DE 16) is DENIED, and defendant’s motion for

judgment on the pleadings (DE 18) is GRANTED. The clerk is DIRECTED to close this case.

       SO ORDERED, this the 15th day of May, 2020.



                                               _______________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  7

           Case 5:19-cv-00334-FL Document 23 Filed 05/15/20 Page 7 of 7
